Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                                          See MPEP § 606.01.

AN ELECTRONICS MODULE USING A RIGID-FLEX PRINTED CIRCUIT BOARD
FOR USE IN A WEARABLE SENSOR SYSTEM

	Drawings
Drawings are objected to under 37 CFR 1.84(p).  The reference numerals used in the drawings are not plain and legible but rather exhibit idiosyncrasies individual to one's handwriting.  Correction required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to for a redundancy of claim 1; where the claim language states “an electronics module according to claim 1” and is then followed by the limitations of claim 1 verbatim.  It is suggested the italicized portion in quotes is stricken from          claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brunnbauer et al. (US 10,135,213).

With respect to Claims 1 and 18; Brunnbauer et al. shows a wearable sensor system 10 comprising a piece of clothing 12 and an electronics module 14 42 that includes at least one outer wall 48, at least one contact element 54, and a carrier 60 for the at least one contact element 54,  the contact element extends through the at least one outer wall 48 and is attached to the carrier 60, and the carrier includes at least one electrical conductor for an electrical connection of the contact element and is designed to be flexible [Col. 7, lines 32-39],  the piece of clothing includes a glove 16 and a holder 20 attached to the glove for a repeatable, tool-free attachment of the electronics module 14 to the glove [Abstract].

With respect to Claims 19 and 20; Brunnbauer et al. discloses the holder 20 includes at least one mating contact 26 which electrically contacts the contact element 54 of the electronics module 14 when the electronics module is inserted in the holder [Figs. 4a-4c], the piece of clothing 12 including a functional component 18 is a trigger [pushbutton] being at least one of attached to the glove 16 and in the glove, which is electrically connected [via 22] to the mating contact 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnbauer et al. (US 10,135,213) in view of Williams et al. (US 10,064,276).

With respect to Claim 2; Brunnbauer et al. shows the carrier 60  is a circuit board.
However Brunnbauer et al. does not show the carrier is a rigid-flex printed circuit board.
Williams et al. teaches the background of various printed circuit boards including the use of rigid-flex PCBs [Col. 8, lines 40-44].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the circuit board of                           Brunnbauer et al. with a rigid-flex printed circuit board as taught by Williams et al. thereby expanding the PCB surface area and consequently the capabilities of the device, within the constraints of the module housing.

Claims 3-7 and 11 contain limitations pertaining only to the rigid-flex printed circuit board.  
The circuit board shown by Brunnbauer et al. having been modified to a rigid-flex printed circuit board for the reasons set forth in the teachings of Williams et al. have been discussed above and will not be repeated below.


With respect to Claim 3; Williams et al. further shows an analogous carrier [Fig. 62 – 801A] that includes at least one line section [Flex PCB] and a holding section [Rigid PCB], the at least one contact element being attached to the holding section [Fig. 11A].

With respect to Claim 4; Williams et al. further teaches the holding section [Rigid PCB] is at least partly formed from an FR-4 material [Col. 2, lines 11-12].

With respect to Claim 5; Williams et al. further shows the carrier 801A includes a reinforcement layer 805A in at least parts of the holding section [Rigid PCB].

With respect to Claims 6 and 7; Williams et al. further teaches the thickness of the     carrier 801A and the thickness of the holding section of the carrier [Fig. 62] is equal to or less than 0.8 mm [Col. 78, lines 28-35].

With respect to Claims 8-10; Brunnbauer et al.  shows the electronics module includes at least one of at least one sensor 78 which is a camera [optical detector].
	However Brunnbauer et al. does not show the electronics module includes a main board.
	Williams et al. [Fig. 11A] shows rigid-flexible PCBs where, as discussed above in Claims 2 and 5, one Rigid PCB is analogous to the claimed holding section; as such the second Rigid PCB is analogous to the claimed main board.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the circuit board of                           Brunnbauer et al. with a rigid-flex printed circuit board as taught by Williams et al. thereby expanding the PCB surface area, with an analogous holding section and main board;  and consequently the capabilities of the device, within the constraints of the module housing.
Neither Brunnbauer et al. nor Williams et al. show a PCB, main or otherwise, arranged perpendicular to the outer wall through which the contact element extends.
Williams et al. further teaches the use of rigid-flex PRCs enables electronics to conform to any arbitrary shape [Col. 8, lines 39-44].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the electronics module of Brunnbauer et al. modified with rigid-flex PCBs having rigid portions corresponding to the claimed holding section and main board joined by a Flex PCB; orienting the analogous main board perpendicular to the outer wall is an obvious permutation of that which has been taught by Williams et al. thus having no patentable significance.

With respect to Claim 11; Williams et al. further teaches the carrier 801A is attached to the main board [Col. 11, lines 16-29].

With respect to Claims 12-17; Brunnbauer et al. shows the sensor 78 is at least one of provided at least partly inside the housing and electrically connected to a board 60; and the electronics module includes functional elements 70, 72, 74, 76 within the housing [Figs. 5a, 5b] where the housing has a cover 421.1 against which at least one of the functional elements rests.
	As discussed above in Claim 8, the carrier 60 of Brunnbauer et al. has been modified by the teachings of Williams et al. to a rigid-flexible PCB.
	Williams et al. [Fig. 11A] shows rigid-flexible PCBs where, as discussed above in Claims 5 and 8, one Rigid PCB is analogous to the claimed holding section; and the second Rigid PCB is analogous to the claimed main board.


	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the modification of Brunnbauer et al. with a rigid-flex PCB as taught by Williams et al. would provide expanded mounting options for components within the electronics module, where their specific placement within said module is constrained by the size and number of components to be fitted into the housing, and doing so is simply a matter of skill and dexterity, neither of which having patentable significance. 
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924
                                                                                                           Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                   Vanessa.Girardi@USPTO.Gov 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at                                       866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833